Exhibit 10.1
DigitalGlobe, Inc.
2010 EXECUTIVE SUCCESS SHARING PLAN
PART I. PLAN DESCRIPTION

A.  
THE PLAN

1)    Purpose and Objectives. This document sets forth the DigitalGlobe, Inc.
2010 Executive Success Sharing Plan (the “Plan”) for the Company’s President and
eligible, non-commissionable Vice Presidents (including Senior Vice Presidents
and Executive Vice Presidents, but excluding non-executive functional vice
presidents) (collectively “Executives”). A key component of the business
strategy of DigitalGlobe, Inc. (the “Company”) is to provide incentives to
attract and retain outstanding employees. The Plan is designed to recognize
overall Company success, departmental and team contributions, as well as to
reward individual contributions.
2)    Participant Eligibility. An employee shall be eligible to participate in
this Plan (and thus be a “Participant”) if the Company classifies the individual
as (i) having been employed with the Company on or before October 1, 2010 as a
regular full-time non-commissionable Executive; and as (ii) continuously
employed thereafter by the Company through the bonus payment date and as not
having given notice of intent to terminate employment before the bonus payment
date. Any employee who terminates employment with the Company or provides notice
of intent to do so before bonus payments are made is not eligible to receive a
bonus under the Plan.
(a)    Employees Hired Or Promoted During 2010 Plan Year. Employees who are
hired or promoted to a Plan-eligible position, between January 1, 2010 and
October 1, 2010 will be eligible for a prorated bonus for the duration of their
Plan participation during 2010. Employees hired, or non-Participant employees
promoted, to an otherwise Plan-eligible position after October 1, 2010 are not
eligible to participate in the Plan. A Participant who is promoted from one
bonus-eligible role to another between the beginning of the 2010 Plan Year and
October 1, 2010 will continue to be eligible for a target bonus opportunity
hereunder based on his or her former and new target bonus opportunities
(determined pursuant to Section I.B.2 below) prorated for such 2010 Plan Year.
(b)    Change in Employment Status. In certain situations, employment status may
change mid-year from an otherwise eligible position to a non-eligible position
(such as a transition from full-time to part-time, change in employment
classification, leaves of absence, change to eligibility under another bonus
plan, or otherwise). Under these circumstances, the employee will be eligible
for a prorated bonus, prorated for the period of their Plan participation during
2010, subject to the other conditions hereunder (including, without limitation,
those specified in the last sentence of the introductory language of this
Section I.A.2).
3)    Participant Ineligibility. No employee shall be eligible to receive a
bonus under the Plan if (i) he or she is not employed in good standing by the
Company on the bonus payment date, is not classified by the Company as an
employee in its payroll records, or otherwise does not satisfy all of the
foregoing eligibility requirements to be a Plan Participant; (ii) he or she has
competed with the Company’s business during employment with the Company or made
plans to compete with such business following termination of employment; or
(iii) he or she has breached any agreement with or other obligation to the
Company or any Company policy.

 

 



--------------------------------------------------------------------------------



 



4)    Plan Termination or Amendment. The Plan will be in effect from January 1,
2010 through December 31, 2010, or such earlier date as the Plan may be
terminated in the sole discretion of the Company (the “2010 Plan Year”). No
notice of Plan termination is necessary. The Company also reserves the right to
implement a new incentive bonus plan or renew this Plan for future periods. Any
such action shall be approved by the Compensation Committee of the Board of
Directors of the Company (the “Compensation Committee”). The Company reserves
the right to amend or discontinue this Plan at any time. The Plan may only be
amended by resolution duly adopted by the Compensation Committee. Participation
in this Plan is not a guarantee of receipt of any bonus or LTI Award hereunder,
or of participation in future Company incentive plans.
5)    Discretionary Adjustments.
(a)    The provisions of Sections B and C below of this Part I are guidelines
only. Notwithstanding those sections or any other provisions of this Plan, any
bonus targets, percentages, awards, payment amounts or other bonus-related
provisions (except for the deadline of March 15, 2011 for bonus payments, if
any) may be modified at any time, in whole or in part, in the Company’s
discretion (including without limitation by reducing target bonus percentages or
bonus payments otherwise payable under the Plan), subject to the approval of the
Compensation Committee.
(b)    Without limiting the foregoing in any way, as of the date of issuance of
this Plan, the Company is in the midst of an RFP process for a potential
government contract, the outcome of which may impact 2010 revenues upwards or
downwards and thus also 2010 A-EBITDA (as defined in Section I.B.6 below). Based
on such events and results, the Company reserves the right in its discretion to
make (or not make) adjustments (whether increases, decreases or other
modifications) as it deems appropriate in order to better achieve the objectives
of the Plan in light of such contingencies, including without limitation to
applicable bonus targets, percentages, awards, payment amounts or other
bonus-related provisions (except for the deadline of March 15, 2011 for bonus
payments, if any). Again, these are examples only and do not limit the
provisions of Section I.A.5.a in any way.

B.  
CASH BONUS AWARDS

1)    Bonus Award Composition and Performance Targets. The intent of the Plan is
to motivate Participants to achieve specified goals of the Company by rewarding
for annual Company performance, as well as for maintenance of positive growth
trends in the Company’s business throughout the year, and for individual
performance.
As such, 70% of a Participant’s target bonus opportunity will be based on the
achievement of performance goals for each of three performance metrics (each, a
“Metric” and together, the “Metrics”): (1) commercial revenue; (2) defense and
intelligence revenue; and (3) A-EBITDA. The performance goals will be approved
by the Compensation Committee in its discretion. The remaining 30% of a
Participant’s target bonus opportunity will be based on the Participant’s
achievement of various individual performance criteria (the “MBOs”).

 

2



--------------------------------------------------------------------------------



 



As discussed further in Section I.B.3 below, a Participant is eligible to
receive a reduced bonus (i.e., less than 70% of his or her target bonus
opportunity) if actual Company performance with respect to one or more of the
Metrics is less than the Target for such Metric(s), provided that in order for
any Metric to pay out, the Company must achieve the minimum “Threshold” level of
performance (below “Target” levels) for such Metric. Alternatively, a
Participant is eligible for an enhanced bonus for above-Target performance up to
a maximum level of “High” performance. Applicable Threshold, Target and High
performance levels for each of the Metrics for 2010 are as set forth on
Schedule I (subject to adjustment as provided in Section I.A.5 above).
With respect to the 30% of the target bonus opportunity that is based on MBO
achievement, the MBOs for 2010, actual performance relative to those MBOs, and
payout for a given level of MBO achievement, will be determined by the Company’s
Chief Executive Officer (“CEO”), subject to the review and approval of the
Compensation Committee.
2)    Target Bonus Opportunity. Each Participant is eligible to receive a target
bonus opportunity, expressed as a percentage of Base Salary, depending upon the
Participant’s Tier, as set forth below:

          LEVEL   TARGET BONUS OPPORTUNITY     (expressed as a percentage of
Base Salary)
Executive Tier III
    60 %
Executive Tier II
    50 %
Executive Tier I
    40 %

3)    Payout Opportunities.
(a)    Portion Based on Revenue and A-EBITDA. A portion of a given Participant’s
bonus opportunity is payable based on the level of achievement for each Metric,
as set forth in the table below; provided, however, that in order for any bonus
to be payable on a particular Metric, the minimum Threshold of 80% of Target (as
set forth in the table above) must be met for that Metric. The following table
demonstrates the bonus payout (in each case as a percentage of a Participant’s
target bonus opportunity) at various levels of achievement of the Metrics:1
 

      1  
This chart applies to all Participants regardless of whether they are in the
commercial, defense and intelligence or some other area of the Company.

 

3



--------------------------------------------------------------------------------



 



                              Components   Bonus Opportunity as a Percentage of
a Participant's Target Bonus Opportunity, Based on Various Performance Metric
Achievement Levels     Threshold   Target   High     Performance   Performance  
Performance     (80% of Target)   (100% of Target)   (120% of Target)
COMMERCIAL REVENUE
    8.75 %     17.5 %     35 %
DEFENSE AND INTELLIGENCE REVENUE
    8.75 %     17.5 %     35 %
A-EBITDA
    17.5 %     35 %     70 %
 
                       
TOTALS
    35 %     70 %     140 %
 
                       

  •  
To illustrate the foregoing provisions, if a Participant achieves Target-level
performance on all Metrics, he or she will be eligible to receive an aggregate
bonus for such performance equal to 70% of his or her target bonus opportunity.
By contrast, if a Participant achieves Threshold-level performance or High-level
performance, respectively, on all Metrics, he or she will be eligible to receive
a bonus for such performance equal to 35% or 140%, respectively, of his or her
target bonus opportunity. This is in addition to whatever bonus payout, if any,
the Participant may earn based on his or her level of MBO achievement.
    •  
As discussed further below, in the event that achievement levels vary across the
Metrics, a Participant’s bonus eligibility will be determined based on the
achievement level for each distinct Metric, respectively. For example, if
commercial revenue is at the High performance level, defense and intelligence
revenue is at the Threshold level, and A-EBITDA is at Target, a Participant’s
bonus eligibility will be 78.75% of his or her target bonus opportunity based on
such components (i.e., 35% for commercial revenue + 8.75% for defense and
intelligence revenue + 35% for A-EBITDA), in addition to whatever MBO-based
bonus payout the Participant also may earn (if any).
    •  
If the Company achieves between 80% and 100% of Target for a given Metric, every
1% increase in achievement over 80% will increase the total bonus payable for
that Metric by 5% of the Threshold payout for that Metric. For example, in the
event of achievement of 91% of Target defense and intelligence revenue, the
bonus payable for defense and intelligence revenue achievement (as a percentage
of a Participant’s target bonus opportunity) would be 13.5625% (calculated as
8.75% + (8.75% x 5% x (91% - 80%)). As another example, in the event of
achievement of 98% of Target A-EBITDA, the bonus payable for A-EBITDA
achievement (again, as a percentage of a Participant’s target bonus opportunity)
would be 33.25% (calculated as 17.5% + (17.5% x 5% x (98% - 80%)).
    •  
For achievement of between 100% and 120% of Target for a given Metric, every 1%
increase in achievement over 100% will increase the total bonus payable for that
Metric by 5% of the Target payout for that Metric. For example, in the event of
achievement of 115% of Target commercial revenue, the bonus payable for
commercial revenue achievement (as a percentage of a Participant’s target bonus
opportunity) would be 30.625% (calculated as 17.5% + (17.5% x 5% x (115% -
100%)).

 

4



--------------------------------------------------------------------------------



 



(b)    Portion Based on MBOs. As stated, 30% of a Participant’s target bonus
opportunity will be based on the Participant’s achievement of his or her MBOs.
Actual payout may range from a minimum of 0% up to a maximum of 60% of the
target bonus opportunity, depending on MBO performance.
(c)    Maximum Payout Opportunity. The maximum total bonus award payable under
this Plan is 200% of the target bonus opportunity, payable upon achievement of
120% of the Target goal for each of the three Metrics, and the maximum level of
performance on the MBOs. Under no circumstances shall a Participant’s total
bonus payments under this Plan exceed 200% of his or her target bonus
opportunity.
4)    Sample Calculations.
The following table demonstrates the potential payout of this Plan using several
different scenarios, solely for illustration purposes:

                              EXAMPLE 1:   EXAMPLE 2:   EXAMPLE 3:    
Commercial Achieves 80% of Target Revenue, Defense and Intelligence Achieves 80%
of Target Revenue, A-EBITDA Achievement at 80% of Target, MBO Achievement at
Target   Commercial Revenue at 100%, Defense and Intelligence Revenue at 75%,
A-EBITDA at 100%, MBO Achievement Below Target   Commercial Revenue at 90%,
Defense and Intelligence Revenue at 117%, A-EBITDA at 120%, MBO Achievement at
High Performance Factors Included in
Bonus Calculation   (as determined
by the Company)   (as determined
by the Company)   (as determined
by the Company)
Base Salary
  $ 100,000     $ 100,000     $ 100,000  
Individual Target Bonus Opportunity %
    40 %     40 %     40 %
Individual Target Bonus Opportunity $ (at Overall Target performance)
  $ 40,000     $ 40,000     $ 40,000  
Individual Bonus Award*
  $ 26,000     $ 21,000     $ 70,200     (i.e., $40,000 x 65%, calculated as
8.75% (commercial) + 8.75% (defense and intelligence) + 17.5% (A-EBITDA) + 30%
(MBO))   (i.e., $40,000 x 52.5%, calculated as 17.5% (commercial) + 0% (defense
and intelligence) + 35% (A-EBITDA) + 0% (MBO)2)   (i.e., $40,000 x 175.5%,
calculated as 13.125% (commercial = 8.75% + (8.75% x 5% x (90% - 80%)) + 32.375%
(defense and intelligence = 17.5% + (17.5% x 5% x (117% - 100%)) + 70%
(A-EBITDA) + 60% (MBO))

      *  
All potential payout amounts in examples are based on the assumption that an
employee was employed with DigitalGlobe on or preceding January 1, 2010 and was
a Participant as of that date. Bonus calculations for employees hired after
January 1, 2010, or who otherwise become Participants after that date, or who
cease being Participants at some point during the 2010 Plan Year after
January 1, 2010, will be reflective of the Base Salary earnings for the
applicable duration of employment in the 2010 Plan Year during which the
employee is a Participant.

 

      2  
In this example, below-Target MBO achievement results in no payout on the MBO
component of the potential bonus award. As stated, whether and to what extent
below-Target MBO performance results in any bonus payout is entirely
discretionary.

 

5



--------------------------------------------------------------------------------



 



5)    Bonus Payment. Any bonus that becomes payable under this Plan to a
Participant will be paid as described above no later than March 15, 2011 for the
2010 Plan Year.
6)    Definitions.
(a)    “Base Salary” means an employee’s total gross earned base salary for
calendar year 2010, subject to Section I.A.2.a above. Base Salary does not
include pay for commissions, overtime, shift differential, or any other
premiums, bonuses, or incentive compensation or expense reimbursements, or
disability, paid leaves, or other similar benefits, but does include amounts
deferred by the employee under the Company’s “401(k)” plan or contributed on a
pre-tax basis under the Company’s “cafeteria” plan. For purposes of calculating
a bonus (if any) that becomes payable hereunder to an employee who is a
Participant for only part of the 2010 Plan Year, such Participant’s Base Salary
shall be deemed prorated based on the portion of the 2010 Plan Year during which
such employee was a Participant.
(b)    “A-EBITDA” means Net Income or Loss adjusted for depreciation and
amortization, net interest income or expense, income tax expense (benefit), loss
on disposal of assets, restructuring, loss on early extinguishment of debt,
bonus expense and non-cash stock compensation expense; as such calculation may
be adjusted in the Company’s discretion.
(c)    “Net Income or Loss” means the consolidated net income or net loss of the
Company and its subsidiaries for calendar year 2010 as determined by the Company
in accordance with Generally Accepted Accounting Principles.
C.    LONG TERM INCENTIVES — In addition to the cash bonus provided for above,
Participants in this Plan are eligible for Long Term Incentive awards (“LTI
Awards”). While the granting, amount (if any) and other terms and conditions of
LTI Awards remain discretionary, the Company’s general intent is as follows:
1)    Scope. The Company’s present intention is to make an LTI Award following
the 2010 Plan Year to each Participant who, in the Company’s judgment, achieves
satisfactory overall performance during 2010.
2)    Annual Target Value and Composition. The value of any Participant’s LTI
Award target depends on his or her Executive Tier and will be communicated
separately to such Participant. The Company’s present expectation is that
approximately 30% of the LTI Award value would be granted in the form of
restricted stock shares and the remaining 70% of the LTI Award value granted in
the form of stock options. The Company reserves the right in its discretion to
grant other values, forms or compositions of LTI Awards. Any LTI Award granted
to a given Participant pursuant to some other plan or program of the Company
will also be governed by the terms and conditions of such plan or program
(including without limitation, as applicable, the DigitalGlobe, Inc. 2007
Employee Stock Option Plan) and any applicable award agreement or notice, each
as in effect or amended from time to time in the Company’s discretion
(collectively, the “Award Documentation”). All LTI Awards are subject to
approval by the Compensation Committee. The granting of an LTI Award hereunder
to any given Participant does not entitle any other Participant(s) to an LTI
Award, regardless of whether such other Participant(s) receive any cash bonus
under this Plan.

 

6



--------------------------------------------------------------------------------



 



3)    Grant Date. Any LTI Award that the Company elects to grant to a given
Participant under this Plan for the 2010 Plan Year will be granted no later than
March 15, 2011.
4)    Vesting. Any LTI Award granted hereunder shall be eligible to vest in four
equal successive increments on each of the first four successive annual
anniversaries of the grant date of the award (i.e., 25% will be eligible to vest
on the first anniversary of the grant date, and another 25% on each of the
second, third and fourth anniversaries of the grant date). Unless otherwise
stated in the Award Documentation for a given LTI Award, a Participant must be
actively employed on a given vesting date in order to be eligible for his or her
LTI Award (or any applicable portion thereof) to vest, and any unvested LTI
Award (or portion thereof) as of a Participant’s separation from employment
shall be null and void. Other terms and conditions of the LTI Award, such as any
provisions for accelerated vesting (if any) upon certain instances of separation
from employment or other circumstances, shall be set forth in the applicable
Award Documentation for such LTI Award.
PART II. MISCELLANEOUS

A.  
PLAN ADMINISTRATION
     
The Compensation Committee is responsible for the administration and management
of the Plan and shall have all powers and duties necessary to fulfill its
responsibilities including, but not limited to, the discretion to interpret and
apply the Plan and to determine all questions relating to eligibility for
benefits. The Compensation Committee may in its discretion, at any time and from
time to time, delegate any and all of its authority and responsibilities under
the Plan to such person(s) or committee(s) as the Compensation Committee may
designate, and may terminate or change any such delegation made, in whole or in
part, at any time and from time to time. The Compensation Committee and its
delegates shall have the discretion to interpret or construe ambiguous, unclear,
or implied (but omitted) terms in any fashion they deem to be appropriate in
their sole and absolute discretion, and to make any findings of fact needed in
the administration of the Plan. All determinations of the Compensation Committee
or its delegate shall be binding on all persons if taken in good faith.

B.  
ENTIRE STATEMENT
     
The Plan, including all documentation referred to herein, is a complete and
exclusive statement of the Plan’s terms. This Plan supersedes all prior
communications, oral or written, concerning this subject matter. Any provision
of the Plan that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

7



--------------------------------------------------------------------------------



 



C.  
NO EMPLOYMENT AGREEMENT
     
This Plan is not to be construed as an employment agreement and in no way limits
the right of the Company to terminate the employment of any Participant at any
time, with or without cause or advance notice. Each Participant’s employment
with the Company is, and continues to be, “at-will” with either party having the
right to terminate the employment relationship at any time, with or without
cause or advance notice. By participating in the Plan, each Participant
acknowledges his or her at-will employment status and that such at-will status
only may be changed by a written agreement signed by the Participant and the
Company’s CEO. Except to the extent governed by federal law, the Plan is
governed by the laws of the State of Colorado, excluding choice of law
principles.

D.  
ISSUE RESOLUTION
     
In the event that there is a dispute between the Company and a Participant
arising under or relating to this Plan, including but not limited to any dispute
over any compensation alleged to be due, further including, but not limited to,
disputes concerning the Participant’s bonus or LTI Award (or lack thereof), the
Participant will promptly bring such dispute to the attention of the Company’s
General Counsel or VP Human Resources. The Participant and the Company shall use
their commercially reasonable efforts to resolve any such dispute on an informal
basis. In the event the dispute cannot be resolved informally, the Participant
and the Company agree to resolve the dispute exclusively through binding
arbitration in Longmont, Colorado (or in such other place to which the parties
agree) before a single arbitrator in accordance with the JAMS Employment
Arbitration Rules and Procedures (as in effect or amended from time to time),
except as set forth below, and in accordance with the laws of the State of
Colorado. Each party will pay their own costs associated with such arbitration,
including, but not limited to, cost of legal counsel. The arbitrator shall have
no power to modify the provisions of this Plan, or to make an award or impose a
remedy that is not available to a court of general jurisdiction sitting in
Denver, Colorado or that was not requested by a party to the dispute, and the
jurisdiction of the arbitrator is limited accordingly. The arbitrator’s decision
or award shall be final and binding, and judgment thereupon may be entered in
any Colorado or other court having jurisdiction thereof. Notwithstanding the
foregoing: (i) either party may in such party’s respective discretion seek
temporary or preliminary injunctive relief in any court of competent
jurisdiction in order to preserve the status quo or avoid irreparable harm
pending arbitration; and (ii) if and to the extent required by Section 8116 of
the 2010 Department of Defense Appropriations Act, Pub. L. No. 111-118, 123
Stat. 2409 (2009), the provisions of this Section II.D shall not apply to or be
enforced by the Company with respect to any claim by a Participant under Title
VII of the Civil Rights Act of 1964, as amended, or any tort claim by a
Participant related to or arising out of sexual assault or harassment, including
all such claims for assault and battery, intentional infliction of emotional
distress, false imprisonment, or negligent hiring, supervision, or retention.

E.  
TAX WITHHOLDING
     
The Company may withhold from any payments made under this Plan all applicable
taxes and other withholdings including, but not limited to, Federal, state and
local income, employment and social insurance taxes, as it determines are
required or permitted by law. All amounts paid to Participants under this Plan
will be treated as compensation, and each Participant agrees to such treatment
by accepting a payment under the Plan. The Company cannot guarantee the tax
treatment of any payments under the Plan and each Participant agrees that he or
she, and not the Company, shall be liable for any excise taxes, penalties, or
interest imposed on the Participant.

 

8



--------------------------------------------------------------------------------



 



F.  
SECTION 409A
     
This Plan is not intended to provide “nonqualified deferred compensation” within
the meaning of Section 409A of the Internal Revenue Code of 1986, as amended
(“Section 409A”), and shall be administered and interpreted in accordance with
such intent. The payment(s), if any, made under this Plan to any Participant are
intended to be exempt from Section 409A to the maximum extent possible as
short-term deferrals pursuant to Treasury regulation section 1.409A-1(b)(4).
Notwithstanding the foregoing, under no circumstances shall the Company be
responsible for any taxes, penalties, interest or other losses or expenses
incurred by a Participant due to any noncompliance with Section 409A.
  G.  
SOURCE OF PLAN ASSETS
     
The Plan shall be unfunded. Payments under the Plan shall be made from the
general assets of the Company. To the extent any Participants have any right to
payments under the Plan, such Participants shall be general unsecured creditors
of the Company. No Participant shall have any right, title, claim or interest in
or with respect to any specific assets of the Company or any of its affiliates
in connection with the Participant’s participation in the Plan.

 

9